69 N.Y.2d 670 (1986)
Ltown Limited Partnership, Respondent,
v.
Sire Plan, Inc., et al., Defendants, and Perry E. Berger, as Successor in Interest to Kassin & Glass, Appellant. Robert Eisenhoff, Intervenor-Respondent.
Court of Appeals of the State of New York.
Argued September 3, 1986.
Decided December 18, 1986.
Norman Bard and Joel Paul Berger for appellant.
Brian Michael Seltzer and Ronald J. Offenkrantz for respondent.
John M. Downing for intervenor-respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER and HANCOCK, JR. Taking no part: Judges MEYER and TITONE.
Order modified by annulling the award of additional allowances for attorney's fees and, as so modified, affirmed, with costs to plaintiff. Question certified answered in the negative. (See, Matter of A. G. Ship Maintenance Corp. v Lezak, 69 N.Y.2d 1.)